Name: Commission Regulation (EC) NoÃ 1201/2007 of 15 October 2007 entering a designation in the register of protected designations of origin and protected geographical indications (Coliflor de Calahorra (PGI))
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  plant product;  Europe;  consumption
 Date Published: nan

 16.10.2007 EN Official Journal of the European Union L 271/5 COMMISSION REGULATION (EC) No 1201/2007 of 15 October 2007 entering a designation in the register of protected designations of origin and protected geographical indications (Coliflor de Calahorra (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006, and pursuant to Article 17(2) of the same Regulation, the application submitted by Spain to enter the designation Coliflor de Calahorra in the register was published in the Official Journal of the European Union (2). (2) A statement of objection was notified to the Commission in accordance with Article 7 of Regulation (EC) No 510/2006. As this statement of opposition was subsequently withdrawn, this designation should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The designation contained in the Annex to this Regulation shall be entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ C 148, 24.6.2006, p. 21. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.6. Fruit, vegetables and cereals, fresh or processed SPAIN Coliflor de Calahorra (PGI)